 

— _
| UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

| Caption in Compliance with D.N.J. LBR 9004-1(b)
| [Enter your name, address and telephone number]

_ Joseph Threston, Esq.

307 7" Street
Riverton NJ 08077
(856) 303-1310

jtthaw@ aol.com

 

| Case No.: _ 21-14250-ABA
| (Enter the debtor's name(s) ) [Enter the case number]
| Chapter: B

, THOMAS TAGGART

[Enter the chapter]

Hearing Date:

 

[Enter the hearing date]

Judge: _Altenberg |
[Enter the judge's last name]

 

CERTIFICATION OF RYAN HALL IN SUPPORT
OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

I. RYAN HALL, submit this Certification in support of the Motion for Relief from the

Automatic Stay filed on May 21. 2021. and which I was noticed on by counsel for a third party

on August 9, 2021.

ti

6.

1 am the owner of the property that is occupied by Debtor without a lease, ownership, or any
other claim of right.

The property is located at 7236 Walnut Avenue, Pennsauken.

The debtor filed for Chapter 13 Bankruptcy on May 21, 2021.

| started an ejectment action in the New Jersey state court and a copy of the Complaint as
filed is attached as Exhibit “A”.

| obtained an Order of Possession which is set to presently expire on August 26, 2021 and a
copy of the Order is attached as Exhibit “B”.

| am seeking relief from the automatic stay to the extent that it may apply to enforce the
Judgment of Possession and to keep Debtor and his mother, Kristine Keyes. from further
delaying their removal of the premises through the dilatory conduct of Ms. Keyes and her
lawyer. Joshua Thomas, Esq.

There are no rental payments at issue since there is no rental agreement.
EXHIBIT “A”
CAM-DC-001574-21 02/19/2021 9:53:19 PM Pg 1 of 3 Trans ID: SCP2021313193

JOSEPH T. THRESTON, ESQ.

LAW OFFICES OF JOSEPH T. THRESTON, III
307 7" Street

Riverton NJ 08077

(856) 303-1310

Attorney No. 044621989

jttlaw@aol.com

Attorney for Plaintiff RYAN HALL

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION, SPECIAL CIVIL PART
CAMDEN COUNTY

RYAN HALL,

Plaintiff,
DOCKET NO. DC-
CIVIL ACTION

KRISTINE KEYES AND ALL OTHER
OCCUPANTS,

VERIFIED COMPLAINT IN SUPPORT OF
ORDER TO SHOW CAUSE (EJECTMENT)

Defendant.

Re ee ee eee

 

The plaintiff herein, RYAN HALL, owner of 7236 Walnut Avenue, Pennsuaken Township,
Camden County, New Jersey, complains and alleges of the defendants as follows:

1. Plaintiff is the owner of 7236 Walnut Avenue, Pennsauken Township, Camden
County, New Jersey.

2. Defendants KRISTINE KEYES and any other occupant on the premises at 7236 Walnut
Avenue, Pennsauken Township, Camden County, New Jersey reside there without the consent
of Plaintiff.

3. Defendants’ actions have unlawfully prevented Plaintiff access to the premises to

which Plaintiff has a legal right thereto.
CAM-DC-001574-21 02/19/2021 9:53:19 PM Pg 2 of 3 Trans ID: SCP2021313193

4. Plaintiff seeks an immediate judgment for unlawful detainer and for the right of
possession, so that uninterrupted possession of the subject premises may be restored to the
Plaintiff, including costs of suit, and other relief as the court may deem appropriate.

5. There is no landlord/tenant relationship between the Plaintiff and Defendants.

6. There is no domestic violence order, current family court matter or order between
the parties.

7. Plaintiff notified Defendants in writing demanding that they leave and/or deliver to
Plaintiff uninterrupted possession of the subject premises on or about by mailing a request to
her via regular and certified mail. Defendants have refused to leave and/or deliver the
premises to the Plaintiffs.

8. Plaintiff has also made several other inquiries and/or “cash for keys” offers for the
Defendants to vacate, and they have all been rejected.

9. Plaintiff has been deprived of their property, in violation of N.J.S.A. 2A:35-1 et seq.

and/or N.J.S.A. 2A:39-1 et seq.

 

WHEREFORE, Plaintiff, RYAN HALL demands judgment against the defendants:
A. Requesting an Order for a Writ of Possession directing the Camden County Sheriff to
remove the defendants;
8. Awarding Plaintiffs damages, counsel fees and court costs pursuant to N.J.S.A. 2A:35-1
et seg. and/or N.J.S.A. 2A:39-1 et seg.; and

C. Any other relief the Court deems appropriate and necessary.

Dated: February 19, 2021 \ } 2 m

JOSERH THRESTON, ESQ, Attorney for
Plaintiff RYAN HALL
CAM-DC-001574-21 02/19/2021 9:53:19 PM Pg 3 of 3 Trans ID: SCP2021313193

VERIFICATION
1. lam the Plaintiff in the within action.

2. | hereby certify that the foregoing statements made by me are true. | am aware that if

any of the statements made herein by me are ho lam subject to punishment.
A
Dated: February 19, 2021 - Ate

R. 4:5-1 CERTIFICATION

 

| certify that the matter in controversy is not the subject of any other action pending in
any court or a pending arbitration proceeding, and no such action is contemplated. | know of
no other parties that should be made part of the lawsuit. | recognize my continuing obligation
to file and serve on all parties and the Court any amended certification, if there is a change in

the facts stated in the original certification.

Dated: February 19, 2021 ‘. hh aN

J

R, 1:38-7 CERTIFICATION
| certify that any of the defendant's confidential identifiers have been redacted from the
documents submitted to the Court and will be redacted from any documents submitted in the
future, in accordance with R. 1:38-7(b).

———— _/

Dated: February 19, 2021 | yA a ¢

J \
EXHIBIT “B”
CAM DC 001574-21 07/26/2021

LAW OFFICES OF JOSEPH T. THRESTON, III
307 7™ Street

Riverton NJ 08077

(856) 303-1310

Attorney No. 044621989
jttlaw@aol.com

Attorney for Plaintiff RYAN HALL

 

RYAN HALL,

Plaintiff,

KRISTINE KEYES AND ALL OTHER
OCCUPANTS,

Defendant.

ee eee ee

 

Pg 1 of 2 Trans ID: SCP20211412241

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION, SPECIAL CIVIL PART
CAMDEN COUNTY

DOCKET NO. DC-1574-21

CIVIL ACTION

WRIT OF POSSESSION AND ORDER TO EJECT

THE STATE OF NEW JERSEY TO THE SHERIFF OF CAMDEN COUNTY:

WHEREAS, on March 12, 2021, by a certain Judgment of the Superior Court, Law

Division, Special Civil Part, Camden County, in a cause therein pending, wherein RYAN HALL is

the Plaintiffs and KRISTINE KEYES AND OTHER OCCUPANTS are the Defendants, it was ordered

and adjudged that the Plaintiffs recover the possession of the lands and premises, with

appurtenances, described in the Complaint as the premises located at:

7236 Walnut Avenue, Pennsauken Township, New Jersey 08109

the possession of which the Defendants have unlawfully deprived the Plaintiff; and
CAM DC 001574-21 =: 07/26/2021 Pg 2 of 2 Trans ID: SCP20211412241

WHEREAS on July 8, 2021, an Amended Order of Possession was executed by Richard
Wells, J.S.C., Retired, on Recail ordering the removal of the Defendant, KRISTINE KEYES, from
the premises pursuant to the March 12, 2021 Judgment of the Court; and

WHEREAS the removal of the Defendants is in the interests of justice as that term is
defined by Executive Order No. 106 (2020), and the interpretation of the courts;

THEREFORE, IT IS ORDERED that the Sheriff of Camden County PROCEED WITH THE
EJECTMENT OF KRISTINE KEYES and ALL OTHER OCCUPANTS from the above-described
premises as soon as possible in accordance with the Order submitted herein and restore
Plaintiffs to possession of their property and return this writ to the Office of the Special Civil

300.4.
Part within d&cays of issuance.

 

WITNESS, the Honorable Richard Wells, Judge of the Superior Court at Camden, New Jersey this
26th day of July, 2021.

Certification of Execution of Writ for Possession

Date and Time Executed:

 

 

Signature of Sheriff's Officer

 

Printed of Typed Name of Officer

 
